DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 6, 8, 9, 10, 12, 16, 19 and 20, these claims attempt to define the apparatus by the size/configuration of the structural component part made, but the material worked upon does not distinguish define the apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkeby (US 20150251362) in view of MacTurk (US 4,191,604).
As to claim 1, Kirkeby teaches a first wind turbine blade mold surface (11 and 17) a flexible mold piece (17) that receives a pin (18), a release foil cover disposed over the flexible mold piece and configured to receive composite material thereon (19).  The pin (18) would inherently have a sidewall length capable of engaging a structural component (19), has one end disposed in the mold (17) and a second end extending above the first mold surface.  The recitation of composite material is interpreted to be material worked upon (See MPEP 2115) and not a structural limitation of the claimed apparatus.  Additionally, the Kirkeby pin (18) is capable of having composite material disposed above the second end of the pin (see Fig. 2, item 9 and “any other flexible material” in [0064], which renders obvious composite material).
Since Kirkeby teaches that the pin (18) makes its own recess in the flexible mold piece (17) by penetration, Kirkeby does not specifically teach an aperture “located within the first mold surface”.
MacTurk teaches a solid mold (5:38-48, item 25) with dowel pins (27) which are pushed into the mold (4:41-43) and therefore would inherently require recesses.  The dowel pins assist in registration (4:43) of composites to the mold.
It would have been prima facie obvious to incorporate or substitute the MacTurk mold recesses into Kirkeby as an improvement or substitute manner of registering and locating composite material in the Kirkeby mold.
As to claims 2-3, one of ordinary skill in the art would have found it obvious to locate pins and apertures along the entire length of the Kirkeby mold and in any configuration (asymmetric or symmetric) suitable for registering and locating the composite materials in a mold.  As to claims 4 and 5, Kirkeby teaches a “staple” 18, which would provide a perimeter of the second end being larger than a first end and having an asymmetric geometry.  As to claim 6, Kirkeby depicts the pin extending beyond the upper surface of the composite (19) despite the fact that this cannot be considered a structural limitation of the mold.  As to claim 7, the part of release foil cover (20) where Kirkeby applies the staple is necessarily frangible.  As to claims 8 and 9, Kirkeby (18) and MacTurk (27) both depict pins with a planar top surface, and could be used with composite material of any thickness.  As to claims 10-11, Kirkeby provides a core (9) that meets the claimed compression plate.  As shown in Kirkeby (Fig. 2), the pin engages the core (9) and is interpreted to provide a flange which engages the structural component (see the length of 9 as shown in Fig. 2).  As to claim 12, the material worked upon (the spar cap) does not provide a structural limitation of the apparatus.

Allowable Subject Matter
Claims 13-15, 17, and 18 are allowed. 
No prior art teaches an actuator disposed on a connected stud/pin with its end in a recess of a first mold surface of a wind turbine blade mold system.  Claims 16, 19, and 20 are rejected above under 35 U.S.C. 112(b) as being drawn to indefinite recitations about the configuration of the material worked upon.

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. The arguments appear to be on the grounds that the references do not disclose the amended feature that the at least one layer of composite material is disposed above the second end of the at least one pin”.  
This argument is not persuasive.  First, it must be noted that the claimed invention is an apparatus, and an apparatus is not limited by recitation of a material worked upon.  See MPEP 2115.  Second, even if this argument had been persuasive with respect to the rejection as previously written, Kirkeby also teaches a core that is depicted as being disposed above the second end of the pin may be comprised of “any other flexible material” ([0064]).  Given the rest of the Kirkeby disclosure, a composite material is clearly within the scope of “any other flexible material” as one would understand that term from the scope of the Kirkeby disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742